Citation Nr: 1019372	
Decision Date: 05/25/10    Archive Date: 06/09/10

DOCKET NO.  06-26 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for gastroesophageal reflux 
disease (GERD) secondary to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1983 to September 
1988.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of July 2005 by the 
Department of Veterans Affairs (VA) Roanoke, Virginia, 
Regional Office (RO).  The RO continued the denial in a 
February 2006 Rating Decision.

The Veteran is service-connection for migraine headaches 
(cluster type) at 30 percent, effective September 21, 1988, 
and depressive disorder associated with migraine headaches 
(cluster type) at 30 percent, effective July 29, 2004.

This matter was previously remanded by the Board for further 
development in August 2009.  Such has been completed and this 
matter is returned to the Board for further consideration.  
See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran's GERD was not caused by or aggravated by 
medications taken to relieve his service-connected migraine 
headaches.


CONCLUSION OF LAW

The criteria for service connection for the GERD secondary to 
service-connected disabilities have not been met.  30 
U.S.C.A. §§ 1112, 1131 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Upon 
receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
or her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide and; 
(3) that the claimant is expected to provide.

The notice requirements described above apply to all five 
elements of a service connection claim: (1) veteran status; 
(2) existence of disability; (3) connection between service 
and the disability; (4) degree of disability; and (5) 
effective date of benefits where a claim is granted.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In September 2004 and October 2009, the agency of original 
jurisdiction (AOJ) provided the notice required by 38 
U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2009).  Specifically, the AOJ notified the Veteran of 
information and evidence necessary to substantiate the claims 
for service connection; information and evidence that VA 
would seek to provide; and information and evidence that the 
Veteran was expected to provide.  In April 2008, the Veteran 
was also provided notice pursuant to Dingess/Hartman.  
Although this notice letter postdated the initial 
adjudication, the claim was subsequently readjudicated and no 
prejudice is apparent.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of fully compliant 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).

It is, therefore, the Board's conclusion that the Veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  In addition, the VA has also done everything 
reasonably possible to assist the Veteran with respect to his 
claim for benefits, such as obtaining medical records and 
providing VA examinations.  Consequently, the duty to notify 
and assist has been met.



Service Connection

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  38 C.F.R § 3.303 (2009); 
see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If a condition noted 
during service is not shown to be chronic, then generally, a 
showing of continuity of symptoms after service is required 
for service connection.  See 38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).

In addition, the regulations provide that service connection 
is warranted for a disability which is aggravated by, 
proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  Any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, should also be 
compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  

The Veteran has been diagnosed with GERD and contends that he 
is entitled to service connection for the disease on a 
secondary basis, because a previously established service-
connected disability is causing or aggravating his GERD.  
Specifically, he contends the medications he takes to relieve 
his service-connected migraine headaches is causing or 
aggravating (or has caused or aggravated) his GERD.

In September 2005, a VA examiner diagnosed the Veteran with 
GERD and concluded that although the Veteran's GERD "is not 
caused by migraine headaches[, t]he NSAIDs [nonsteroidal 
anti-inflammatory drugs] that he took for headaches could 
aggravate [it]."

In February 2008, the same VA examiner again diagnosed the 
Veteran with GERD, but did not provide an etiology opinion.  
Upon receipt of the examiner's report, the RO sent it back to 
the examiner and requested that the examiner provide an 
opinion.

In April 2008, the examiner replied in an addendum, opining 
that the Veteran's current GERD "is not caused by his 
medications he takes for his migraines." Her stated rationale 
was that medical literature printed by the American College 
of Gastroenterology listed three causes of GERD, none of 
which included the taking of medications.  She also reported 
that the literature listed obesity, "but not medications," as 
a contributing factor to the onset of GERD.  Finally, she 
noted that although NSAIDs are known to have adverse 
gastrointestinal effects, the medications the Veteran is 
taking for his migraine headaches (lithium, neurontin, 
verapamil) are not in the NSAID category and are not known to 
affect the gastrointestinal tract.  She acknowledged, 
however, that "he has taken prednisone periodically and 
NSAIDs which can cause [adverse gastrointestinal effects]."

As stated above, the Board remanded this matter in August 
2009 for further development.  Specifically, the Board 
required a determination as to whether the Veteran's GERD was 
caused or aggravated by his migraine medications, or by some 
other factor.  Although the April 2008 VA examiner clearly 
opined that the medications prescribed for the Veteran's 
headaches have not caused or aggravated his GERD, 
nevertheless, because of the equivocal nature of the 
examiner's opinion, it was unclear whether the prednisone and 
NSAIDs the Veteran took, and periodically continues to take, 
have caused or aggravated his GERD such that service 
connection is warranted.  Therefore, a medical opinion was 
necessary.

In December 2009, the Veteran underwent another VA 
examination where he reported his history of symptoms and 
treatment.  He reported no dysphagia, pyrosis, or epigastric 
pain but did report substernal pain once a week, lasting one 
or two hours.  The Veteran reported no arm pain, hematemesis, 
melena, or neoplasm.  The Veteran stated he gags 
occasionally, experiences constant nausea and some vomiting 
with his headaches.  He stated he has daily headaches and 
migraine headaches twice a week.  He treated his headaches 
with lithium.  The Veteran has no history of hospitalizations 
due to his current condition.  He does not have any history 
of esophageal trauma.  The Veteran reported being unable to 
report for work for about nine to ten days in the past year 
due to his headaches and stomach condition.

The examiner noted the findings of the upper GI series which 
"showed swallowing motility [was] normal, esophageal mucosa 
[was] unremarkable, minimal gastroesophageal reflux into the 
distal portion of his esophagus, no hiatal hernia."  The 
examiner further reported "[t]here was some collection of 
barium in the proximal body of the stomach which may 
represent barium trapped within a gastric fold, but an ulcer 
could no be entirely excluded.  Duodenum was normal, and the 
rest of the stomach was normal."  The Veteran was diagnosed 
with minor GERD with no hiatal hernias as noted on upper GI 
series. 

Upon examination and a review of the evidence of record, the 
examiner determined "[i]f the Veteran was taking prednisone 
or NSAIDs, they could certainly both cause some irritation to 
this area of the esophagus and stomach affected by GERD."  
However, the examiner noted that the Veteran has not taken 
any prednisone for over two years and does not take any 
NSAIDs.  The examiner further reported that the Veteran 
"could have a reaction due to lithium, including nausea, 
vomiting, diarrhea and gastritis, abdominal pain, flatulence 
and indigestion.  It should be noted, however, that the 
Veteran is taking lithium but the upper GI series shows the 
esophageal mucosa is unremarkable with only minimal 
gastroesophageal reflux, so there is no indication of any 
irritation of the esophageal mucosa or the stomach mucosa."  
Therefore, the examiner opined that "there is no evidence of 
a GERD being cause by or aggravated by any of the medications 
he is taking." 

After consideration of the entire record and the relevant 
law, the Board finds that the Veteran's GERD is not secondary 
to his service-connected disabilities, and service connection 
is not established.  While it is appears that the Veteran 
currently has GERD, the medical evidence of record as a whole 
supports the proposition that there is no etiological 
relationship between the origin and/or severity of any 
stomach disorder and service.  Specifically, the December 
2009 VA examination provides a negative nexus opinion as to 
the question of etiology and on the issue of aggravation.  

Furthermore, despite the Veteran contention that his GERD is 
secondary to the service-connected disabilities, where the 
determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  See Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The claimant does not 
meet this burden by merely presenting his opinion because he 
is not a medical health professional and his opinion does not 
constitute competent medical authority.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Here, while the Veteran 
is competent to describe his symptoms of GERD, he is not 
competent to comment on the etiology of the condition.  In 
addition, as previously stated, while the Veteran has a 
current diagnosis of GERD,  there is no indication from the 
evidence that it is related to service-connected 
disabilities.

Therefore, since the preponderance of the evidence is against 
each the Veteran's service connection claim, the benefit-of- 
the-doubt doctrine does not apply.  See Ortiz v. Principi, 
274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for GERD secondary to 
service-connected disabilities is denied. 


____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


